Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-3 of our reportdated February 26, 2008 relating to the financial statements, financial statement schedule and the effectiveness of internal control over financial reporting, which appears in The Washington Post Company's Annual Report on Form 10-K for the year ended December 30, 2007.We also consent to the reference to us under the heading “Experts” in such Registration Statement. /s/
